The controlling question of fact in this case is whether the defendant proved ratification by plaintiff of an alleged settlement of the claims on which plaintiff's suit is planted. If there was such a settlement it covered both the unpaid portion of the purchase price of the one road machine and the unpaid rental for the other. Under *Page 336 
the proof's, it applied to both or to neither. At the time of the alleged settlement the defendant was practically a bankrupt and this was known to plaintiff's agent. Defendant had paid plaintiff $1,750, a little more than half the purchase price of the machine he was buying. He had paid $841.26 rental on the other. He voluntarily surrendered both machines of which he had lawful possession in Wisconsin, and caused them to be shipped to plaintiff in Illinois under directions received from plaintiff's agent. They were received by plaintiff and retained after plaintiff was informed by defendant of the terms of the settlement. The issue of ratification was submitted to the jury under a clear and concise charge. There was ample proof of facts and circumstances to sustain the finding of ratification. The verdict and judgment should be affirmed, with costs to appellee.
SHARPE, J., concurred with NORTH, J.